DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed October 21, 2019.  Currently, claims 1-15 are pending.

Priority
This application is a divisional of 15/037,438 which is a 371 of PCT/US2014/065773, filed November 14, 2014 and claims priority to provisional 61/904,659, filed November 15, 2013. 

Drawings
The drawings are acceptable. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Pages 32-33 list references that have not been considered unless on an IDS.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, the rejected claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
Claims 1-15 are rejected because these claims are drawn to a kit comprising at least three nucleic acid probes, primer or pair of primers to dog chromosomes (namely CFA 2, 16 and 31).   Claims 6-8, 11-12, 14 are directed to a kit comprising the probes, primers or pair of primers and including a detectable label.  
The primers, probes and primer pairs are directed to nucleic acid fragments from the Canis genome, i.e. known naturally occurring nucleic acids.  Such isolated nucleic acid molecules, that are identical to fragments of naturally occurring nucleic acid molecules are not patent eligible subject matter, i.e. they are judicial exceptions to patentable subject matter.
Claims 6-8, 11-12, 14 require that the isolated nucleic acid probe includes a detectable label.  The specification teaches that the label means a moiety attached to 
MPEP 2106.04(b)(II) discusses products of nature.  The MPEP specifically discusses DNA, primers and probes.  The isolated DNA of Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1979 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).  The MPEP further states the “product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. See, e.g., Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 ("Contrary to Myriad's argument, it makes no difference that the identified gene sequences are synthetically replicated. As the Supreme Court made clear, neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible.").”  The Federal Circuit in Ambry Genetics reviewed “[t]he Supreme Court held ineligible claims directed to segments as short as 15 nucleotides, the same length as the primer claims at issue here, suggesting that even short strands identical to those found in Compare ’492 patent col. 170 ll. 32–38, with ’282 patent col. 153 ll. 66–67.”  
In the instant case, the claims, embrace probes and primers that are identical to naturally occurring chromosomal fragments and clearly read on nature-based products that themselves do not exhibit markedly different characteristics from the naturally occurring gene. See e.g. Myriad in which one claim at issue was drawn to “[a]n isolated DNA having at least 15 nucleotides [an isolated DNA coding for a BRCA1 polypeptide having the amino acid sequence of SEQ ID NO: 2] (Myriad at 2113). The Court recognized that this claim, if valid, would have given Myriad exclusive right to isolate any strand of 15 or more nucleotides of an individual’s BRCA1 gene (paragraph bridging 2113 and 2114). This is directly analogous to the instant situation wherein Applicant’s claims cover probe and primer molecules that are fragments of a naturally occurring Canis genome sequence.  The Court held that “[a] naturally occurring DNA segment is a product of nature and not patent eligible merely because it has been isolated”, and that “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2118). The Court found that while Myriad had located and sequenced an important gene, Myriad had not created anything, and that “separating that gene from its surrounding genetic material is not an act of invention” (page 2118). Consistent with the findings of the Court in Myriad, the Office finds that the primers and probe molecules embraced by the instant clams are not patent eligible compositions of matter regardless of whether or not they are isolated from the genome. The MPEP indicate that a change in biological function or activity maybe a characteristic of an 
Having established that the claims include a naturally occurring product that is a judicial exception, it must now be determined whether or not the claims recite an element or combination of elements that amount to significantly more than that exception, and whether those additional elements also amount to significantly more for the other claimed exception(s), which ensures that the claim does not have a preemptive effect with respect to any of the recited exceptions.  To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, an analysis is performed in which it is first determined if a claim includes a nature-based product that has markedly different characteristics from the corresponding naturally occurring product, and if it does not, then it is determined whether or not other elements of the claim are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  In order to be markedly different the claimed product must possess at least one characteristic that is different from that of the counterpart.  Here, Claim 8, for example, requires different fluorophores on each of the probes, primers or pair of primers.   It was routine to put the claimed labeled primer in a kit or composition.  The primers encompassed by the claims were known in the art and labeled primers were routinely combined with other nucleic acid sequences in a kit or composition.  

The fact that these natural products are organized into a kit with an intended use adds nothing to the judicial exceptions that would distinguish them from the naturally occurring material. The kit must be considered in the context of whether or not the combination can provide some way of ensuring it does not limit the public’s access to the naturally occurring material. That does not occur in this case because the naturally occurring material exists as a distinct entity within the kit, and is not integrated in terms of form or function with any other element of the kit. Therefore the claims are properly rejected under 35 USC 101 as being drawn to patent-ineligible subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 is directed to “the differentially labeled first, second third…probes…”  Claim 14 depends on Claim 10.  Claim 10 does not require any “differentially labeled probes”.  Thus, “the differentially labeled…” lacks proper antecedent basis.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne et al. (Chromosome Research, Vol. 12, pages 825-835, 2004). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 
With regard to the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  
	Milne teaches multi-color, paint probes for canine chromosomes.  Mine teaches a seven color paint system for canine chromosomes covering each chromosome except Y.   The chromosome- specific paint probes were generated by degenerate oligonucleotide primed PCR.  The paints were prepared for 7- color fish (page 828, col. 1).  DAPI fluorescence was used (page 828, col. 2).  Table 2 illustrates the canine chromosomes and the color.  CFA2 is labeled blue; CFA16 is labeled purple and CFA31 is labeled red, i.e. differentially labeled. Additional probes are also taught with different labels.  Milne teaches canine tumors may be studies with chromosome probes.  The probe paints were used in FISH to analyze karyotypes in 14 canine soft tissue sarcomas (abstract).  
With regard to Claims 2-5, the probes of Milne would function to detect chromosomes in different samples including biopsies and fresh samples, fixed sample, for example ir in FISH/PCR/CHG.  The intended use of the probes does not change the structure.  
.  

Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (J. of Heredity, Am. Genetic Association, Vol. 98, No. 5, pages 474-484, 2007).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because the instructions merely represent a statement of intended use in the form of instructions in a kit.  See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  
Thomas teaches genomic microarray for array comparative genomic hybridization (aCGH) analysis.  The microarray products, i.e. probes, measured copy number for all canine chromosomes, including CFA2, CFA16 and CFA31.  Thomas also teaches performing FISH for the chromosomes.  The aCGH analysis identified both whole and partial chromosome imbalances using cancer cases (abstract).  Tumor DNA from peripheral blood was labeled and hybridized to arrays.  The mean fluorescence 
Multicolor FISH analysis was used to further characterize the imbalances, revealing numerous structural chromosome rearrangement (abstract).  Chromosome specific tiling panels were designed by pooling all BAC probes for each chromosome and cohybridizing them in a single multiprobe 5-color FISH reaction to tile the chromosome (page 475, col. 2).  Chromosomes from tumor cells were analyzed.  
Figure 3 illustrates analysis of all of the canine chromosomes including CFA2, CFA16 and CFA31.  Figure 4 illustrates that whole-genome aCGH profile for the tumor profile (page 480).  Figure 4B illustrates a losses of CFA2, CFA16 and CFA31.  The method combined aCGH/FISH approach.  
With regard to Claim 2-3, the probes of Thomas would function to detect chromosomes in different samples including biopsies and fresh samples, fixed sample, for example.  The intended use of the probes does not change the structure.  

Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedan et al. (BMC Cancer, Vol. 11, pages 1-14, May 26, 2011).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the limitation that the kits contain instructions, the inclusion of instructions is not considered to provide a patentable limitation on the claims because See In re Ngai, 367 F.3d 1336, 70 U.S.P.Q.2d 1862 (Fed. Cir. 2004)(holding that an inventor could not patent known kits by simply attaching new set of instructions to that product).  
Hedan teaches probes for characterization of canine histiocytic sarcoma by analyzing molecular cytogenetics.  Hedan teaches a genome wide array and using the array for comparative genomic hybridization was used to assess CNAs in 104 spontaneously occurring histiocytic sarcoma (HS).  Hedan teaches that recurrent CNAs were evaluated further by multicolor fluorescence in situ hybridization and loss of heterozygosity analyses (abstract).  For the array comparative genomic hybridization (aCGH) analysis, genomic imbalances were detected with threshold limits of tumor vs reference DNA, i.e. a comparison.  The probes used for aCGH are taught in the art and are within the claimed range (see the specification para 83).  Hedan teaches that for FISH analysis image data was assessed from at least 30 representative cells from each control/case evaluated (page 3, col. 2).   Figure 3 illustrates the evaluation of canine histiocytic malignancy using aCGH and FISH (page 5).  Figure 4 illustrates the whole genome CNA illustrating losses on CFA2, CFA16 and CFA31 (page 6, para 1).  Haden teaches a list of microsatellite markers used for LOH study including forward primers and reverse primers on CFA16.  Haden concludes that the CFA2, CFA 16 and CFA31 are deleted in 50%, 86% and 61.6% of HS tumors, respectively (page 6).  
With regard to Claim 2-3, the probes of Hedan would function to detect chromosomes in different samples including biopsies and fresh samples, fixed sample, for example.  The intended use of the probes does not change the structure.  

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        January 19, 2022